UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- ------ ---- -     --- - --- -                       X

Bouchard Transportation Co., Inc.,

        Plaintiff,
                                                            Hon. Mary Kay Vyskocil
         V.


Laurel Shipping LLC and Gulf Oil LP,

        Defendants.                                         DECLARATION OF SUBSTITUTE
                                                            CUSTODIAN


--~~~~~~~~~------------------~~--~~~~~-~-~~~~~-~~~~~~·· X
Laurel Shipping LLC,

       Third-Party Plaintiff,

         V.


MN ELLEN S. BOUCHARD, IMO No.
8117952, Official No. 644590, her engines,
apparel, furniture, equipment, appurtenances,
tackle, etc., MN MORTON S. BOUCHARD
Jr., IMO No. 9794680, Official No. 1265315,
her engines, apparel, furniture, equipment,
appurtenances, tackle, etc., MN JANE A.
BOUCHARD, IMO No. 9269702, Official
No. 1139762, her engines, apparel, furniture,
equipment, appurtenances, tackle, etc., and
MN EVENING STAR, IMO number
9629768, Official number 1234828, her
engines, apparel, furniture, equipment,
appurtenances, tackle, etc.,

       Third-Party Defendants.

        I, Alan Swimmer, declare as follows:

        8.       I am the President of National Maritime Services, Inc. ("NMS"), which is the

proposed substitute custodian.

                                                       1
       9.         I have reviewed the specifications and other information provided to me in

regards to the MN ELLENS. BOUCHARD, IMO Number 8117952, Official Number 644590,

MN MORTON S. BOUCHARD JR, IMO Number 9794680, Official Number 1265315, MN

JANE A. BOUCHARD, IMO Number 9269702, Official Number 1139762, and MN EVENING

STAR, IMO Number 9629768, Official Number 1234828 (collectively, the "Vessels"), and the

Vessels' engines, apparel, furniture, equipment, appurtenances, tackle, etc., and have determined

that NMS has adequate personnel and facilities for the storage, care, maintenance, and security

of the Vessels.

       10.        If named substitute custodian, NMS will: (a) comply with all orders of the

Captain of the Port, United States Coast Guard, including but not limited to, an order to move the

Vessels, and any applicable federal, state, and local laws, regulations, and requirements

pertaining to vessel and port safety; and (b) advise the Court, the parties to the action, and the

United States Marshal, of any movement of the Vessels pursuant to an order of the Captain of the

Port, United States Coast Guard, or otherwise within twenty~four hours of such Vessels

movement.

        11.       The Vessels are currently located in or around the Port of New York.

        12.       NMS has liability insurance sufficient to protect itself from liability arising from

the arrest and protection of the Vessels.

        13.       NMS's estimated fees and charges for services rendered, including initial

mobilization fees arid costs for each five day custody period, in acting as Substitute Custodian

are set forth in the fee schedule, below:




                                                   2
       Pursuant to 28 U.S.C. § 1746(2), I, Alan Swimmer, verify under penalty of perjury under

the laws of the United States of America that the foregoing is true and correct.

       Executed on February 14, 2020.


                                                             Alan Swimmer, President
                                                             National Maritime Services, Inc.




                                                 3
